Title: To Thomas Jefferson from Volney, 28 April 1804
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


          
            Monsieur le president
            paris 8 floreal an xii28 avril
          
          Cette lettre Vous sera remise ou envoyée par Mr Robert Fulton qui ne me prevint de son depart qu’hier Soir. il Vous entretiendra Mieux que nos journaux des details de Notre grand drame politique. je pense qu’il ne Vous parlera point de paix prochaine, mais bien plutot de l’extension probable de l’activité guerriere qui tourmente L’Europe. c’est dommage de n’avoir pas 25 ans pour partager une si noble ardeur; mais Vieux comme je deviens, et un peu imbu de l’esprit calculateur des americains, je trouve que la depense passe le profit, et que le plaisir ne vaut pas la peine—heureusement dans cette grande Scene historique, le Sort M’a accordé une place en petite loge d’où je puis assez tranquilement contempler le Spectacle. j’avoue pourtant que plus ami du genre comique que du larmoyant, je prefererais à cette grande tragedie quelque petite piece; mais puisque cela était ecrit ainsi je me resigne en bon Musulman ou en bon chrétien concordatiquement. Vous m’eussiez trouvé plus triste, il ya six mois, Monsieur le president, alors qu’en Vendemiaire je faisais mon testament, persuadé que sous 5 jours Mon extreme faiblesse touchait à sa fin; Mais depuis que je me Suis debarrassé de mon livre Sur le climat des Etats-unis; depuis que j’ai cessé tout travail de bureau, et que jai fait un tour de notre france, de paris à Hieres, d’hieres à Montpellier, à Narbonne, à Toulouse, à pau, à Bordeaux, à Rochefort, à nantes—Ma santé s’est reparée et Mon Héraclitisme s’est democritisé—je viens de Vous parler de mon livre; et j’ai l’espoir que depuis mars il est dans Vos Mains: dès le mois de Xbre j’en adressai 12 Exémplaires à Mr Lee à Bordeaux, et l’un deux in 4o vous etait destiné. j’en attends Votre jugement comme celui qui me donnera la plus exacte mesure de Mon travail. ici Notre journal de paris c’est à dire notre Mr Rœderer, m’a Cobbetisé: la chose est toute Naturelle; il flattait Le Maitre et Mordait le passant. tout etait profit. je prendrai ma reponse dans quelque journal d’amerique, parce qu’au Moins là on n’est pas epouvanté de la liberté de la presse. ma lettre qui accompagnait les deux Volumes in 4o repondait à la Votre du 6 fevrier 1803; je vois avec regret combien l’eloignement et la captivité de la mer apportent d’obstacles à une Correspondance reguliere que jai tant de raisons de desirer. Cabanis qui dernierement a recu une lettre de Votre Main regrettera de son cote de Ne pouvoir profiter du depart de Mr Fulton—Sa santé continue dêtre fort delicate et à Montour je suis inquiet pour lui des assauts repétés quelle eprouve—il Vient de publier un Excellent Volume sur les Revolutions et la reforme de la medecine—il va se reposer quatre mois en campagne—Sous 15 jours commence le proces public de Georges, pîchegru, Moreau &c les faits averés ont deconcerté et deconcerteront Lopinion publique—cest un tableau Curieux que la conduite de tous Nos grands chefs depuis 12 ans! pas un seul N’a gardé la ligne du devoir et de ses sermens. Vous apprendrez presqu’en même tems que le Senat aura Voté L’herédité, le monde censurera; et il y aura à lui repondre; eussiez-vous préferé le Vote par L’armée? Voilà D’oú en sont les pays à population surabondante et Mercenaire. attendons L’angleterre! j’espere qu’a ce Moment Vous jouissez de touts les agremens de Monticello et je forme tous les Souhaits pour que vous y soyez aussi heureux, aussi content que si Vous Netiez pas homme d’état; puisquavec le Sentiment et la conscience des Devoirs qu’imposent et Votre tâche et Votre caractere, en faisant tout le bien possible L’on craint de N’avoir jamais assez fait. je retourne l’hyver prochain à montpellier où j’ai loué une maison—et si comme je le desire, vous me gratifiyez de quelques lignes, elles m’y parviendraient Soit directement, Soit par la voye de paris. agréez L’hommage de mes sentimens invariables d’attachement et de respect
          
            Volney
          
         
          Editors’ Translation
          
            
              Mr. President,
              Paris, 8 Floreal Year 1228 Apr. 1804
            
            This letter will be delivered or sent to you by Mr. Robert Fulton, who told me only last night that he was leaving. He will inform you better than our newspapers about the details of our great political drama. I doubt he will talk about imminent peace but rather about the probable continuation of hostilities that plague Europe. I am sorry not to be 25 years old in order to share such noble ardor, but, in my old age and a bit imbued with the American practicality, I find the cost outweighs the benefit; the satisfaction is not worth the trouble. Fortunately, on this vast stage of history, fate has given me a balcony seat from which to contemplate the spectacle in tranquility. I admit, though, that as a fan of comedies rather than sentimental dramas, I would prefer a minor play to this great tragedy. But since it has been so decreed, I resign myself “concord-ally” as a good Muslim or Christian. You would have found me sadder six months ago, Mister President, when in October I drew up my will, convinced that my extreme frailty would reach its end within five days. Since then I have finished my book on the climate of the United States, and now that I have stopped working at my desk and traveled through France, from Paris to Hyères and then to Montpellier, Narbonne, Toulouse, Pau, Bordeaux, Rochefort, and Nantes, my health is restored and my Heraclitism is democratized. I mentioned my book. I hope you received it in March. Back in December I sent 12 copies to Mr. Lee in Bordeaux. One of the two quartos was for you. I await your opinion, since yours will provide the most accurate measure of my work. Here, our Journal de Paris, that is our Mr. Roederer, Cobbetized me. That is understandable: he was flattering the master and biting the passerby. It is all about profits. I will respond in an American newspaper because there, at least, one is not terrified of freedom of the press. My letter accompanying the two quarto volumes responded to yours of 6 Feb. 1803. I see with regret how much the sustained correspondence I so much desire suffers from the obstacles of distance and piracy. Cabanis, who recently received a letter from you, will regret not being able to take advantage of Mr. Fulton’s departure. His health continues to be very fragile and I worry about the repeated assaults it undergoes in Montour. He just published an excellent book on changes and reforms in medicine. He is going to rest for four months in the country.
            The public trial of Georges, Pichegru, and Moreau begins within two weeks. The facts will continue to disconcert public opinion. What a strange portrait of our leaders’ conduct for the past 12 years! Not a single one has fulfilled his duty and promises. Almost at the same time you will hear that the Senate is voting for hereditary privileges. The world will censure it, and it will be necessary to respond: “Would you have preferred a vote by the army? That is the case in overpopulated mercenary countries. Wait for England!”
            I hope you are enjoying all the pleasures of Monticello. You have all my wishes that you be as happy and peaceful there as if you were not a statesman. When one is aware of the duties that are imposed by a position and a character like yours, one fears never having done enough, even after doing everything possible.
            Next winter I shall return to Montpellier, where I have rented a house. If you gratify me with a few lines, as I hope, they will reach me, either directly or via Paris. Accept the tribute of my unwavering feelings of fidelity and respect.
            
              Volney
            
          
        